DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action. 
In summary, claims 86, 87, 92-97 and 99-113 are pending and under consideration. 
Specification
The substitute specification filed July 9, 2019 has been entered because it does conform to 37 CFR 1.125(b) and (c).
Claim Objections
The objection of claim 95 because of the phrase “the hydrocarbon group” is withdrawn based on the amendment.

Claim Rejections - 35 USC § 112
The rejection of claims 86, 87, 92-97 and 99-113 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase, “a high refractive index” is withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim 99 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geigy et al. (GB 991205) is withdrawn.  
 
Claim Rejections - 35 USC § 103
The rejection of claim 97 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations) is withdrawn. 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 86, 87 and 102-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermoplastic resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
. The three compounds cited below are embraced by formula (I). 
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 86, 87 and 102-106: 

    PNG
    media_image2.png
    178
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    153
    361
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    57
    540
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    151
    339
    media_image6.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3-5. These are just several examples which are embraced by the present claims; the reference teaches more species. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or increasing refractive index to a matrix due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix, but the working example does not teach a transparent thermoplastic resin matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image7.png
    164
    763
    media_image7.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are a thermoplastic resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermoplastic resin matrix to impart ultraviolet absorbency and/or increasing the high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix and the equivalency of said matrixes. Thus, said claims are rendered obvious over Winter et al.  
Applicant traverses by stating, “Winter et al. describe benzotriazole compounds according to the additive of Formula (I) of the rejected claims to be used in a variety of resins (see p. 14), as pointed out by the Examiner (see OA, p. 7). However, the objective of Winter et al. is the stabilization of the resin. The reference fails to disclose or suggest the compatibility of its compounds with a resin, in terms of excellent heat resistance, high transparency and increased refractive index, according to paras. [0099]-[0101] of the present specification, or the suppression of yellowing of a transparent resin, according to paras. [0152]-[0156] of the specification.”
This is not persuasive. The claims are drawn to a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermoplastic resin matrix (polymer) with an additive (or UV absorber) represented by compounds of formula (I). The claim does not provide any further limitations which are required to meet the claimed process.
Applicant asserts, “First, the claims recite, "the additive represented by the Formula (I) has a light absorption peak present in a wavelength range of 350 to 390 nm in a 100 pM chloroform solution, the absorption peak present in the wavelength range is a maximum absorption wavelength (Xmax), and a gradient at a longer wavelength side of the absorption peak is 0.025 or more, wherein the gradient of a straight line is connected between an absorption peak and a peak end of an absorption spectrum at the longer wavelength side of the absorption peak". 
As explained in paras. [0155]-[0156] of the specification, since the slope of an absorption peak of the additive at 350 to 390 nm in a chloroform solution is larger than that of conventional ultraviolet absorbers, yellowing of the resin member can be suppressed, while having a high ultraviolet absorption effect (molar extinction coefficient). In other words, the additive of Formula (I) has a high ultraviolet absorption effect (molar extinction coefficient), and can sufficiently absorb light in the wavelength region of up to 250 to 420 nm, even if added in a small amount. At the same time, since the slope of an absorption peak of the additive at 350 to 390 nm in a chloroform solution is larger than that of conventional ultraviolet absorbers, yellowing of the resin member can be suppressed. 
Second, when the additive of Formula (I) is used, the additive has satisfactory 
compatibility with the resin as a matrix, has excellent heat resistance, and can maintain high transparency even if added in low concentrations to high concentrations. Accordingly, the performance of imparting ultraviolet absorbency or increasing refractive index can be sufficiently manifested through addition in high concentrations, while transparency is maintained (specification, para. [0099]). A resin member containing the additive of Formula (I) exhibits transparency even under the conditions in which the concentration of the additive widely ranges from low concentrations to high concentrations, due to the heat resistance and compatibility with resins of the additive, and the resin member is imparted with ultraviolet absorbency or increased refractive index (specification, para. [0101]).”
This is unpersuasive. This explanation is nothing more than an explanation of the inherent properties of the claimed two products combined. MPEP 2112 states, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)… "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Applicant further asserts, “It is further noted that claims 86, 87 105 and 106 require that "the matrix is a transparent thermoplastic resin matrix", and thus a "thermoplastic resin". 
Winter et al. only teach an acrylic amine in its examples, which is clearly different from a thermoplastic resin. 
Claim 105 further defines the resin in the transparent thermoplastic resin matrix, which are not disclosed in Winter et al. 
Claim 106 further defines the resin in which specific effects have been concretely 
confirmed in the Examples, i.e., a compatibility (transparency) of the additive of Formula (I) with films and resin members, and the effect of the additives in imparting increased refractive index (specification, Tables 1-4, "2. Evaluation of film" in para. [0394]). 
A combination of the additive of Formula (I) and the specific type of resin recited in the claims is not disclosed in Winter et al. The reference's Examples mainly evaluate the compounds themselves, and resin compositions are not prepared. Further, Winter et al. use acrylic melamine in the Experimental section. In Examples 21-23, a film of a commercially available high solids thermoset acrylic melamine clearcoat containing a test UV-absorber is used.”
This is also not persuasive. As noted in the rejection, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image7.png
    164
    763
    media_image7.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are a thermoplastic resin matrix. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable.
	Applicant contends that species which have differences in the combination of R1a to R5a can influence the effects of the invention. Applicant goes on to compare the difference between compounds with a methyl group versus a t-butyl group on the molecule by stating a methyl group demonstrates superior properties in terms of compatibility with resins (transparency). Indeed, there is a difference between the compounds Applicant compared, however, the claims are not limited to the “superior” compounds.    
	Thus, the rejection is maintained. 
	
Claims 92-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, 
wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octenyl ((CH2)6CH=CH2), R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 92-96: 

    PNG
    media_image8.png
    184
    321
    media_image8.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-n-octyl, R9a= H.

    PNG
    media_image9.png
    434
    596
    media_image9.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= S-n-octenyl ((CH2)6CH=CH2) versus n-octyl. The genus in the ‘718 publication teaches alkyl of 1 to 20 carbon atoms and alkenyl of 3 to 18 carbon atoms are alternatively useable, see page 6, the definition of R3. Thus, the compounds are considered equivalent. 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or increasing refractive index due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with R8a= as an alkyl or alkenyl, and a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix.
Thus, said claims are rendered obvious over Winter et al.  

	Applicant traverses by stating, “[A] prior art reference must be enabling (MPEP 2121). Applicant submits that the above formula in Winter et al. is very broad in comparison with the compounds that were actually synthesized in the reference's Examples, and the reference is not enabling for the full scope of allegedly disclosed compounds. Applicant submits that this general formula providing Examples 3-13 are not supported by the working Examples, and Examples 3-13 are not substantially disclosed or enabled by the teachings of the reference. 
In addition, claims 92-96 recite the reactive functional group R13a in Formula (i-2). Compound Nos. 17 and 20 in Tables 4 and 11 of the specification, and Fig. 5, support this reactive functional group. Because the additive of Formula (I) has this reactive functional group at R13a of Formula (i-2), the additive is copolymerized with monomers or reacts with the functional groups of the resin, thereby being immobilized in the matrix. As a result, transparency can be maintained, and the respective functions of ultraviolet absorbency and increase of refractive index can be maintained for a long period of time, without any bleed-out of the additives (see para. [0249] of the specification). Experimental results supporting these properties are disclosed in "4. Evaluation of immobilization of additive having reactive functional group to resin" (see paras. [0454]-[0460] of the specification).” 
This is not persuasive. The reference is enabled for the full scope of the disclosed compounds. Winter teaches how to make and use the disclosed compounds which is all that is required for an enabling disclosure. Applicant explains the properties of the reactive functional group of R13a but the limitations of claim are met with regards to formula I in said claim.   
Thus, said rejection is maintained.   


Claim 107-111 (typographical error and corrected from 110) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations) in view of Kagel et al. (WO 01/77717). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I):

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermosetting resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 107-110: 

    PNG
    media_image8.png
    184
    321
    media_image8.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.

    PNG
    media_image9.png
    434
    596
    media_image9.png
    Greyscale
, 
see page 33. 
These compounds when added to a transparent thermosetting matrix impart an ultraviolet absorbency and/or increases the refractive index of the a matrix mixture due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent thermosetting acrylic melamine matrix. However, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image7.png
    164
    763
    media_image7.png
    Greyscale
. For example, polyurethanes, epoxy resin, aromatic polyester, among others, are a thermosetting resin matrix. Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. The ‘718 reference does not disclose episulfide resin. 
Kagel et al. teach episulfide resins used in a plastic spectacle lens with a high refractive index with a UV absorber, see the abstract. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Thus, it would be obvious to one of ordinary skill in the art to substitute the episulfide resin as the matrix because Kagel teaches the episulfide resin and a UV absorber in a plastic spectacle lens with a high refractive index. 
  	Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
	Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent thermosetting resin matrix, e.g. episulfide, to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds as UV absorbers in a transparent thermosetting matrix and Kagel teaches episulfide resins as a matrix. Thus, said claims are rendered obvious over Winter et al. and Kagel et al.   
	Applicant traverses by stating, “Winter et al. describe benzotriazole compounds according to the additive of Formula (I) of claims 107-110 to be used in a variety of resins (see p. 14), as pointed out by the Examiner (see OA, p. 7). However, the objective of Winter et al. is the stabilization of the resin. The reference fails to disclose or suggest the compatibility with the resin, excellent heat resistance, a high transparency and a high refractive index, according to paras. [0099]-[0101] of the present specification, or the suppression of yellowing of a transparent resin, according to paras. [0152]- [0156] of the specification. 
Specifically, in claim 108, the resin is a thermosetting resin "other than an acrylic melamine resin". As a result, the resin used in Examples 22-23 in Winter et al. is excluded. 
In claim 109, the thermosetting resin has been further defined, and the recited resins are not disclosed in Winter et al.”
This is not persuasive. The claims are drawn to a method of imparting ultraviolet absorbency and/or increasing refractive index to a matrix, comprising combining a transparent thermoplastic resin matrix (polymer) with an additive (or UV absorber) represented by compounds of formula (I). The claim does not provide any further limitations which are required to meet the claimed process.
As noted above, on page 14 of the ‘718 disclosure, the preferable resins (polymers) are provided:

    PNG
    media_image7.png
    164
    763
    media_image7.png
    Greyscale
. 
For example, polycarbonate, polyesters, polystyrene, polyimides, polysulfones, among others, are a thermoplastic resin matrix. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Thus, the ‘718 publication teaches these matrixes (or polymers) as alternatively useable. 
Applicant further states, “In claim 110, the thermosetting resin is those confirmed to have specific effects in the Examples. Of these, a urethane resin, a urea resin and a melamine resin have been confirmed to have high compatibility (transparency) with the additive of Formula (I) in films and resin members, and the effect of the compounds of imparting a high refractive index (see Tables 1-4 and "2. Evaluation of film" in para. [0394]). In particular, an episulfide resin has been confirmed to have superior results in (1) Transmittance, yellow index (YI value) and visual transmittance, and (2) Evaluation of external appearance of sample lenses (see para. [0449], and Table 14 in para. [0453], and "3. Evaluation of plastic lens" in para. [0446]). These are unexpected results.”
This is also not persuasive. First of all, the claims are limited to a urethane resin, urea resin and a melamine resin. Secondly, Kagel et al. teach episulfide resins used in a plastic spectacle lens with a high refractive index with a UV absorber, see the abstract. Thirdly, generally pointing to tables and summarizing these are unexpected results is not helpful. Providing specific examples for comparison with explanation would be beneficial if the Examiner is overlooking the unexpected results. Fourthly, in paragraph 0049 and Table 14, only compounds 8, 10 and 14 are compared against compound 36, which does not have a sulfur substituent on the benzotriazole core, and which seems to be a requirement in the present claims. However, even if these are unexpected results, this is not commensurate in scope with the claims. MPEP 716.02(D) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The non-obviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
Therefore, the rejection is maintained. 

	
 Claim 112-113 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.
The present application claims a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by the compounds of formula (I): 

    PNG
    media_image1.png
    127
    326
    media_image1.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl-methyl, R9a= H.
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining a transparent resin matrix (polymer) with an additive (or UV absorber) represented by the following species, which are embraced by claims 112-113: 

    PNG
    media_image8.png
    184
    321
    media_image8.png
    Greyscale
, wherein R1a= OH, R2a= t-butyl, R3a= H, R4a= t-butyl, R5a= H, R6a= H, R7a= H, R8a= S-phenyl, R9a= H.


    PNG
    media_image9.png
    434
    596
    media_image9.png
    Greyscale
, see page 33. 
The difference between the presently claimed compounds and the compounds cited in the reference is at R8a= phenyl-methyl versus phenyl. The genus in the ‘718 publication teaches aryl of 6 to 10 carbon atoms optionally substituted by one or two alkyl of 1 to 4 carbons atoms, see page 6, the definition of R3. Moreover, since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are... homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
These compounds when added to a transparent matrix impart an ultraviolet absorbency and/or a high refractive index due to their physical properties, see page 40, 42 and 43. The reference teaches a steel panel test containing clearcoats which are stabilized by 3% of the compounds (UV absorbers), e.g. Example 3 on page 42. The cited compounds are combined with a transparent matrix. 
Although the refractive index in the ‘718 reference is not taught, the refractive index is a physical property and is inherent based on the components in the mixture. Accordingly, a benzotriazole and matrix, which are embraced by the claims, will meet this burden.    
Therefore, one of ordinary skill in the art would combine a UV absorber with a transparent resin matrix to impart ultraviolet absorbency and/or a high refractive index to a matrix because the ‘718 publication teaches said substituted benzotriazole compounds in a transparent matrix. Thus, said claims are rendered obvious over Winter et al.
Applicant traverses by stating, “[A]n alkylphenyl-S- group is different from the phenyl-S (aromatic) group of Winter et al. in structure and properties, because an alkylphenyl-S- group contains alkyl. It should be noted that an alkyl-S- group is present in most of the Examples in the present application, and the effect thereof is confirmed in a large number of the Examples. 
In addition, claim 112 also recites, "the additive represented by the Formula (I) has a light absorption peak present in a wavelength range of 350 to 390 nm in a 100 pM chloroform solution, the absorption peak present in the wavelength range is a maximum absorption wavelength (Xmax), and a gradient at a longer wavelength side of the absorption peak is 0.025 or more, wherein the gradient of a straight line is connected between an absorption peak and a peak end of an absorption spectrum at the longer wavelength side of the absorption peak". 
As explained above in item V.A.1, the claimed invention demonstrates unexpected results. The method of claim 112 is capable of maintaining transparency, and is specifically characterized by sharply cutting ultraviolet rays of a longer wavelength side in the vicinity of 360 to 400 nm, even in the UV-A region, without cutting the 450 to 500 nm (visible region) due to an ultraviolet ray absorbing properties of the additive. Accordingly, a resin member having suppressed yellowing at an initial stage and superior appearance can be obtained by the method of claim 112.” 
This is not persuasive. As noted in the rejection, adding a methyl group where once was a H is obvious for chemical compounds. Moreover, the reference teaches the equivalency of H versus methyl. 
The reference teaches adding a methylated derivative of a claimed compound to a transparent matrix. By doing this, inherently, this imparted an ultraviolet absorbency and/or increased the refractive index due to their physical properties, see page 40, 42 and 43.
Thus, the rejection is maintained.  
3

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624